DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  This action is in response to the communication filed on 10/27/2022. Claims 1-20 are pending in this application.
Examiner Note
If applicant has any questions or wishes to amend claims, applicant is encouraged to contact the examiner to ensure that any proposed amendments would overcome current rejection(s). The examiner can normally be reached at (571)270-3863 or michael.keller@uspto.gov, Monday-Friday, 9 AM - 10 PM EST, and examiner is happy assist applicant as needed to provide any help/feedback, thank you.
Priority
This application is effectively filed 6/24/2019. The assignee of record is Varian Medical Systems, Inc. The listed inventor(s) is/are: ADELSHEIM, Charles.
Response to Arguments
Applicant’s arguments regarding the 103 rejections have been considered but are moot because the arguments do not apply to any of the references being used in the current rejection.
Applicant's arguments regarding the 101 rejection have been fully considered but they are not persuasive. 
Applicant argues:
a.

    PNG
    media_image1.png
    814
    717
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    42
    724
    media_image2.png
    Greyscale

a. Examiner respectfully disagrees, introducing intentional errors does little to add to data manipulation, in fact it could be argued that introducing intentional errors is data manipulation and this supports the idea that the claim can be considered mere data manipulation.

b.

    PNG
    media_image3.png
    595
    730
    media_image3.png
    Greyscale


b. Examiner respectfully disagrees, introducing an intentional error is a step/process that can be routinely carried out.

c.

    PNG
    media_image4.png
    316
    724
    media_image4.png
    Greyscale

c. Examiner respectfully disagrees, the ability to introduce additional data (an intentional error) is routine use of basic computer functions.
Response to Amendment
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-20 rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
Claim 1 as of 6/24/2019: a computer-implemented method for quality assurance testing of a treatment planning process, the method comprising: 
(a) generating output data for a module of the treatment process, wherein the output data is based on input data for the module and includes at least one error; 
(b) submitting the output data to a reviewer for an error check; 
(c) receiving an error check response associated with the reviewer; and 
(d) when the error check response indicates a failure to detect the at least one error, performing a corrective action associated with the reviewer.
This judicial exception is not integrated into a practical application because claim 1 is directed to the abstract idea of verifying that workers/doctors/testers are catching errors for purposes of quality assurance/control. Claim 1 can be carried out in existing computers long in use, with no new machinery being necessary, does not purport to identify any new computer hardware, does not purport to identify any steps or processes not currently routinely carried out, and does no more than describe an abstract process done.
The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because claim 1 recites that various operations are performed including the basic computer functions. However, merely using generic computer components to perform the above noted basic computer functions does not constitute a meaningful limitation that would amount to significantly more than the judicial exception. 
Regarding claims 18, the analysis applied to claim 1 is similarly applicable and thus is also applied to said independent claims.
Regarding claims 2-17 & 19-20, the limitations of the claims have been considered taken alone/individually and in combination as a whole and said claims further limit the abstract idea recited in the independent claim which they depend. However, said claims fail to include additional elements that are sufficient to amount to significantly more than the judicial exception. In other words, the rationale utilized when discussing the body of the independent claim is similarly applicable to said dependent claims.               
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-7, 10, 13, & 16-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jarrett (NPL- Applications and limitations of machine learning in radiation oncology, Daniel Jarrett, 5/19/2019, copy is already included in record of application, hereinafter Jar) in view of Gupta et al. (US 20190354489 A1, filed 11/21/2019), and further in view of Lawrence (US 20090187867 A1, published 7/23/2009; hereinafter Law).
For Claim 1, Jar teaches a computer-implemented method for quality assurance testing of a treatment planning process (Jar Fig. 2 
    PNG
    media_image5.png
    540
    870
    media_image5.png
    Greyscale
), the method comprising: 
receiving output data from a module of the treatment process, wherein the output data is based on input data for the module (Jar Pg 6 “Approval & QA); 
submitting the output data to a reviewer for an error check (Jar Pg 6  Conventional workflows involve manual reviews with checklists and treatment charts—a process that becomes challenging with limited staff availability. Despite rigorous human review procedures, errors can and do slip through.77 Learning algorithms have the potential to automate elements of the process, model complexities without exhaustive rules and definitions, as well as enabling individualized assessments for more intelligent allocation of planning resources).
receiving an error check response associated with the reviewer (Jar Pg 6 ML algorithms can be trained to recognize and label anatomical structures within segmented images, using confidence measures to detect potential errors along the way).
Jar does not explicitly teach when the error check response indicates a failure to detect the at least one error, performing a corrective action associated with the reviewer. 
However, Gup teaches when the error check response indicates a failure to detect the at least one error, performing a corrective action associated with the reviewer. (Gup ¶ 0061 the machine learning modules 132.sub.1, 132.sub.2 are retrained in response to a read miss by adjusting the confidence levels produced for the missed track using information on access to the requested track maintained in the inactive LRU cache list 200.sub.IA).
Gup and Jar are analogous art because they are both related to machine learning.
Before the effective filing date of the claimed invention it would have been obvious to one of ordinary skill in the art to use the retraining techniques of Jar with the system of Gup to improve the predictability of the machine learning algorithms (Gup ¶ 0061).
Jar-Gup does not explicitly teach introducing at least one intentional error into the output data; and submitting the output data with the at least on intentional error to a reviewer.
However, Law teaches introducing at least one intentional error into the output data; and submitting the output data with the at least on intentional error to a reviewer (Law ¶ 0028 in block 414, the process 400 determines whether design rule check is properly functioning (i.e., whether testcases with intentional errors are detected and testcases without errors are not indicated to be in error)

    PNG
    media_image6.png
    607
    506
    media_image6.png
    Greyscale
).
Law and Jar-Gup are analogous art because they are both related to quality assurance.
Before the effective filing date of the claimed invention it would have been obvious to one of ordinary skill in the art to use the quality assurance techniques of Law with the system of Jar-Gup to determine whether design rule check is properly functioning (Law ¶ 0028).
For Claim 2, Jar-Gup-Law teaches the computer-implemented method of claim 1, wherein the reviewer comprises a machine learning process configured to check an output of the module for errors (Jar Pg 6).
For Claim 3, Jar-Gup-Law teaches the computer-implemented method of claim 2, wherein the corrective action comprises generating an identifier that is associated with the machine learning process and indicates the machine learning process is eligible for retraining (Gup ¶ 0061).
For Claim 4, Jar-Gup-Law teaches the computer-implemented method of claim 2, wherein the corrective action comprises modifying the machine learning process based on the at least one error (Gup ¶ 0061).
For Claim 5, Jar-Gup-Law teaches the computer-implemented method of claim 2, wherein modifying the machine learning process based on the at least one error comprises retraining the machine learning process based on normal output data from the module that is generated from the input data (Gup ¶ 0061).
For Claim 6, Jar-Gup-Law teaches the computer-implemented method of claim 5, wherein retraining the machine learning process based on the normal output data from the module comprises processing as an expected output the normal output data with a discriminator function of the machine learning process (Jar Pg 4 & 6).
For Claim 7, Jar-Gup-Law teaches the computer-implemented method of claim 5, wherein retraining the machine learning process based on the normal output data from the module further comprises processing as an input object the output data that is based on input data for the module and includes at least one error with a generator function of the machine learning process (Gup ¶ 0061).
For Claim 10, Jar-Gup-Law teaches the computer-implemented method of claim 1, wherein generating the output data for the module comprises: receiving normal output data from the module that is based on the input data (Gup ¶ 0061, Fig. 6); and modifying the normal output data (Gup ¶ 0061, Fig. 6).
For Claim 13, Jar-Gup-Law teaches the computer-implemented method of claim 10, wherein processing the normal output data with the machine learning process comprises processing the normal output data with a generator function of the machine learning process (Jar Pg 6).
For Claim 16, Jar-Gup-Law teaches the computer-implemented method of claim 1, further comprising, when the error check response indicates the reviewer detected the at least one error, updating a credibility rating of the user (Gup Fig. 6).
For Claim 17, Jar-Gup-Law teaches the computer-implemented method of claim 1, further comprising, when the error check response indicates the reviewer detected the at least one error and the reviewer comprises a machine learning process configured to check an output of the module for errors, updating the machine learning process based on the error (Gup Fig. 6).
For Claim 18, the claim is substantially similar to claim 1 and therefore is rejected for the same reasoning set forth above. 
For Claim 19, the claim is substantially similar to claim 2 and therefore is rejected for the same reasoning set forth above. 
For Claim 20, the claim is substantially similar to claim 3 and therefore is rejected for the same reasoning set forth above. 

Claim(s) 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jar-Gup-Law as applied to claim 1 above, and further in view of Volkov et al. (US 20170076246 A1, published 3/16/2017; hereinafter Vol).
For Claim 8, Jar-Gup-Law teaches the computer-implemented method of claim 1, Jar-Gup does not explicitly teach wherein the reviewer comprises a user trained to perform the error check.
However, Vol teaches wherein the reviewer comprises a user trained to perform the error check (Vol ¶ 0047 if a human quality review task finds an error in a particular task performed in an automated task, the results of the human reviewed task may be input as training data into the machine learning model. The model may correct itself based on the training data from the user).
Vol and Jar-Gup-Law are analogous art because they are both related to machine learning.
Before the effective filing date of the claimed invention it would have been obvious to one of ordinary skill in the art to use the reviewing techniques of Vol with the system of Jar-Gup-Law because the model may correct itself based on the training data from the user (Vol ¶ 0047).

Claim(s) 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jar-Gup-Law-Vol as applied to claim 1 above, and further in view of Sites (US 20190173918 A1, published 6/6/2019; hereinafter Sit).
For Claim 9, Jar-Gup-Law-Vol teaches the computer-implemented method of claim 8, wherein the corrective action includes at least one of updating a credibility rating of the user and causing an indication that the user failed to detect the error to be displayed to the user. 
However, Sit teaches wherein the corrective action includes at least one of updating a credibility rating of the user and causing an indication that the user failed to detect the error to be displayed to the user (Sit ¶ 0115, 0118).
Sit and Jar-Gup-Law-Vol are analogous art because they are both related to machine learning.
Before the effective filing date of the claimed invention it would have been obvious to one of ordinary skill in the art to use the simulated phishing techniques of Sit with the system of Jar-Gup-Law-Vol to train users to detect (Sit ¶ 0004).

Claim(s) 11-12, & 14-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jar-Gup-Law-Vol as applied to claim 1 above, and further in view of Sit.
For Claim 11, Jar-Gup-Law teaches the computer-implemented method of claim 10, Jar-Gup-Law does not explicitly teach wherein modifying the normal output data comprises: retrieving an error that is stored in an error database; and incorporating the error into the normal output data.
However, Sit teaches wherein modifying the normal output data comprises: retrieving an error that is stored in an error database; and incorporating the error into the normal output data (Sit ¶ 0113, 0129, 0172 Fig. 3 simulated phishing campaign).
Sit and Jar-Gup-Law are analogous art because they are both related to machine learning.
Before the effective filing date of the claimed invention it would have been obvious to one of ordinary skill in the art to use the simulated phishing techniques of Sit with the system of Jar-Gup-Law to train users to detect (Sit ¶ 0004).
For Claim 12, Jar-Gup-Law teaches the computer-implemented method of claim 10, Jar-Gup-Law does not explicitly teach wherein modifying the normal output data comprises processing the normal output data with a machine learning process configured to incorporate a suitable error into output data from the module.
However, Sit teaches wherein modifying the normal output data comprises processing the normal output data with a machine learning process configured to incorporate a suitable error into output data from the module  (Sit ¶ 0113, 0129, 0172 Fig. 3 simulated phishing campaign). 
For Claim 14, Jar-Gup-Law teaches the computer-implemented method of claim 1, wherein generating the output data for the module comprises: receiving the input data for the module (Jar Pg 6); and generating the output data by processing the input data with an error-generating module instead of with the module of the treatment process  (Sit ¶ 0113, 0129, 0172 Fig. 3 simulated phishing campaign)..
For Claim 15, Jar-Gup-Law teaches the computer-implemented method of claim 14, wherein the error-generating module comprises a machine learning process configured to generate the output data with an error associated with the module of the treatment process (Sit ¶ 0113, 0129, 0172 Fig. 3 simulated phishing campaign).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning communications from the examiner should be directed to Michael Keller at (571)270-3863 or michael.keller@uspto.gov. If attempts to reach the examiner are unsuccessful, the examiner’s supervisor, Brian Gillis can be reached at 571-272-7952. 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/MICHAEL A KELLER/
Primary Patent Examiner, Art Unit 2446